DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Species A, Claim 2, in the reply filed on October 22, 2020 is acknowledged.
Claims 3 through 5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 22, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 

It is noted that these claim limitations recite sufficient materials and acts to entirely perform the recited function, after each recitation of “step”.  For example in Claim 1, after “substrate joining step” (line 6), sufficient acts to entirely perform the function are recited as “joining the piezoelectric material layer to the surface on the one side of the support substrate” (lines 6-8).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In Claim 1, the phrase of "the basis of each coordinate in the plane" (lines 18-19) lacks insufficient antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0170385 to Nagai et al (hereinafter “Nagai”) in view of U.S. Patent 5,389,196 to Bloomstein et al (hereinafter “Bloomstein”).
Claim 1:  Nagai discloses a method of manufacturing a substrate (e.g. 10, in Fig. 1) for a piezoelectric device, the substrate having a piezoelectric material layer (e.g. 12) with a predetermined thickness formed along a surface on one side of a support substrate (e.g. 14), the method comprising:
a substrate joining step of joining the piezoelectric material layer to the surface on the one side of the support substrate (e.g. Fig. 2A, ¶ [0039]);
a grinding step of holding the support substrate side by a chuck table (e.g. 32) of a grinding apparatus (e.g. 30) and grinding and thinning the piezoelectric material layer, after the substrate joining step (e.g. Figs. 2B, ¶¶ [0040], [0041]);
a removal amount map forming step of measuring in plane thickness of the piezoelectric material layer by an optical thickness meter, calculating a removal amount for the piezoelectric material layer for adjusting thickness variability of the piezoelectric material layer to or below a threshold on a basis of each coordinate in the plane, to form a removal amount map, after the grinding step (e.g. ¶ [0044]);
an ion beam processing step of applying an ion beam of such a wavelength as to be absorbed in the piezoelectric material layer from a surface of the piezoelectric material layer, and selectively removing the piezoelectric material layer by ablation processing, based on the removal amount map, to adjust the thickness variability to or below the threshold (e.g. ¶¶ [0044], [0045]); and
a polishing step of holding the support substrate side by a chuck table (e.g. 52) of a polishing apparatus (e.g. 50, in Fig. 5), and polishing the surface of the piezoelectric material layer by a polishing pad (e.g. 54), to form the piezoelectric material layer of a predetermined thickness while maintaining the in-plane thickness variability, after the ion beam processing step (e.g. ¶¶ [0048] to [0051]).
Claim 2:  Nagai further discloses that the scanning conditions of the ion beam beam applied in the ion beam processing step are determined from a removal amount of the piezoelectric material layer that is preliminarily measured (e.g. ¶¶ [0035], [0036] and [0043] to [0045]).
Nagai does not teach that the ablation process of the piezoelectric material layer is done with a pulsed laser.
Bloomstein discloses a laser processing step of applying a pulsed laser of such a wavelength (e.g. in Fig. 7) as to be absorbed in a material layer from a surface of the material layer, and selectively removing the material layer by ablation processing (e.g. etching), based on a removal amount, to adjust a thickness or dimension variability to a certain threshold (e.g. col. 9, line 37 to col. 10, line 15 and col. 1, lines 42-50).  Bloomstein shows other examples in cross-sectional views of Figures 2, 5A and 5B as to how the thickness variability is adjusted to the threshold by etching with the pulsed laser.  One benefit Bloomstein mentions is that using the pulsed laser allows ablation to occur at two orders of magnitude smaller than other conventional machine tools (col. 4, lines 53-59) and that a pulsed layer can be substituted for an ion beam as an art-recognized equivalent way of ablation processing for a material layer to a certain thickness (col. 5, lines 5-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ion beam of Nagai for the pulsed laser of Bloomstein, the provide an art-recognized equivalent means of ablation processing to the piezoelectric material layer, for at least the benefit of achieving thickness adjustments at much smaller orders of magnitudes.
With respect to the process steps being drawn to and “acoustic wave” device, these limitations recited in the preamble of the claims (lines 1-2 of Claim 1) are intended use limitations and have not been given patentable weight since the body of the claims do not depend upon the preamble for completeness and the process steps are able to stand alone.  In re Hirao, 535 F.2d 67 190 USPQ 15 (CCPA 1976).
Or alternatively, the manufacturing method is capable of being for an “acoustic wave” device to the extent that the acoustic wave device is made up of the structural elements (e.g. piezoelectric material layer, support substrate, etc.) recited in the body of the claim (at lines 6-34 of Claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	U.S. Publication 2010/0156241 to Suzuki et al, has been cited as being relevant to a composite substrate (in Fig. 1) that includes joining a piezoelectric material layer (1) to one side of a support substrate (e.g. 2), and grinding both the piezoelectric material layer and the support substrate (in Fig. 7).
b)	Japanese Patent Publication JP 11-116387 has been cited as being relevant to a composite substrate of an acoustic surface wave device that is formed by grinding (see “Solution”, Figs. 4 to 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896